UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SPILLED x

2020 JUN -3 AMT: 29

NANCY F. MANZ Plaintiff

thors one
fap:

Vv Ret:

EILEEN GIAGRASSO, MANUELA IGNACIO,
PATRICE KELLY, MARY GOLDEN,

LORI RAFFANIELLO, RICHARD MURPHY
And SOUTH NASSAU COMMUNITY HOSPITAL

Defendants

Dear Honorable Judge Seybert,

Case No.

2:18-cv-05171 (JFB)(AYS)

|, Nancy F. Manz, the pro se Plaintiff in case 2:18-cv-05171, as so ordered by this court and within the
designated date that this court generously granted to me of June 5,2020, am submitting my

Opposition to the Defendants, Eileen Giagrasso, Manuela Ignacio, Patrice Kelly, Mary Golden, Lori
Raffaniello, Richard Murphy and South Nassau Community Hospitals’ Motion to Dismiss my claims in the
aforementioned case that is before this court.

! am most grateful to the court for its careful evaluation of the facts and issues in the presentation.

Respectfully, | offer this truthful document for your consideration.

Nancy F. Manz

Prose Plaintiff

65 Greystone Road

Rockville Centre, New York 11570
Home 516-766-6562

Cell 516-425-8647
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

NANCY F. MANZ Plaintiff

V

EILEEN GIAGRASSO,MANUELLA IGNACIO
PATRICE KELLY,MARY GOLDEN,

LORI RAFFANIELLO, RICHARD MURPHY

and SOUTH NASSAU COMMUNITIES HOSPITAL

Defendants

OPPOSITION TO THE DEFENDANTS MOTION TO DISMISS

Case No 2:18-cv-05171 (JFB)(AYS)

i, Nancy F. Manz, the Pro Se Plaintiff in the above noted case, who resides at 65 Greystone Road in
Rockville Centre, New York 11570, respectfully am asking the court to deny the Defendants, Eileen
Giagrasso, Manuella Ignacio, Patrice Kelly, Mary Golden, Lori Raffaniello , Richard Murphy and SNCHs’
Motion To Dismiss the aforementioned case, which was presented to this court (Doc 45-47) on Febuary

6,2020.

The Defendants motion, as this document will show, is woefully inadequate to support the motion to

dismiss that they have requested from the court.

This opposition to their motion will show,

1, The motion to dismiss based on a null and void Separation Agreement is inadequate for

dismissal.

2. The motion to dismiss my claims which will show the Defendants violation of 18 US FWA 2511 is

inadequate for dismissal.

3. The motion to dismiss my claims which show violation of NY LL 741, which protects health care
workers, who are mandated by law to report negligent actions to patients, is inadequate for

dismissal

4. The Defendants production to the court (Doc 47-2) of a document, which the Defendants knew
was a false claim, will be shown to support a claim of Defamation and Libel, and in that regard

gives the court no basis to dismiss my claims.
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 Page 3 of 42 PagelD #: 302

AiG ~-ev- Osi

| am respectfully submitting this document to the court to support my opposition to dismiss case 2:18-
cv-05171 (JFB)(AYS)

| thank the court for the careful consideration of the facts that will be presented. -

- Nancy F. Manz . pro se Plaintiff
Case 2:18-cv-05171-JS-AYS Document56 Filed 06/03/20 Page 4 of 42 PagelD #: 303

Q:1\S-aev- O81i7i

INDEX

| LETTER TO THE COURT
il OPPOSITION TO THE DEFENDANTS MOTION TO
DISMISS MY CLAIMS. ......csserscsssnsssssssnsveseseecssccsssnsnsssssevereneneessuesensssvensassserscssssesesseeseasenses pg.-1, 2, 2(a), 2(b)
ill OPPOSITION TO THE DEFENDANTS MOTION TO |
DISMISS MY CLAIMS AURGUMENT POINT L.......s.sssecsssssssesssssessnsssnseessnsssatsssnnasesenseseeses pg. 3
IV OPPOSITION TO THE DEFENDANTS MOTION TO |
DISMISS MY CLAIMS REGARDING SEPARATION AGREEMENT........ccccsssssssssssssssseserane pg. 4, 5, 6
V OPPOSITION TO THE DEFENDANTS MOTION TO

DISMISS MY CLAIMS UNDER VIOLATION OF 18 US 2511,

FEDERAL WIRETAPPING ACT (FWA).......-.---escsecesssssesssesensssscecssnesnsssecsssesenseeseneenteneresenses pg. 7,8, 9,10, 11
VI OPPOSITION TO THE DEFENDANTS MOTION TO

DISMISS MY CLAIMS UNDER VIOLATION OF NY LL 741.0... ce csseceeresererseessessessensenens pg. 12,13,14,15,16
VIL CONCLUSION STATEMENT..........0eseoe sevseasencnvoossensecsessseaesoeeuasonsnscenesesonsuauensecseneosssesenenes pg. 17

Tn dex
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 Page 5 of 42 PagelD #: 304

Qi l-av-oaSi7/

LAWS CITED IN THIS DOCUMENT

NYLL 741 ..csscssesscssssssssssvssecsscssssssvsssscsesssssssssssesesssssssssssssssseseeseessees pg. 1, 3,12,13,14
LBUS 2511 (FWA)... eeessecenseeceesnecssenesncnecneenesusecnceneeseneseesneene pg. 1, 3,7,8,10,11
18 US 2520 (FWA RELIEF)... ccc eeeeececessecssseeeteeeesersteseesteseeseens pg. 3

HIPAA

AScfr 160,162 AND 164... eseessssscscceseeccnseeccncenseacenseseeneanens pg. 6, 7, 10, 12,13,14,15
ASCER 160.306 wicccscssssssssssssscssssnvssscsssesssssessosssssveseesorssssesesstssneseee pg. 14, 15

NYLL S@CtION 215... cescssecsssssesssceecesesecsessecsesseraeaeneoesuseatsenseseaeans pg. 14, 15
Defamation... sesessssssserssccsessecsssnesersseaessesecnseassecsersesaesssersusseees pg. 5

LID OM... eceeesecsecsscsceseseesscrecsecsseseeasesussucssssessaceerescsnecsaseessnearenteesssses pg. 5

NY Pera 250.5... cesssccsseescseconsacsesssesssscsscscessssssuseesorsesaeeseatsesenaens -Pg. 5,7,10

US Citizens Right to Privacy...........cscscsssscrsssesessscsscesessessssssensses pg. 6

Att)
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 Page 6 of 42 PagelD #: 305

AsiY-ev- OF 17}

TABLE OF AUTHORITIES

Tantaros v Fox News Network

LLC No 17cv2958, 2018 WL 2731268 (SDNY May, 18, 2018)........ccsccscsscssssseneeesenes pg. 9
Epps v St, Mary’s Hospital

8O2F.2d 412, 17 (11 Cir 1986)... eescesccsseccssecsnessessesssseessscssssecenseessssersessuesessanseeseestecnsee pg. 9
Mendez v Starwood Hotels WW 746 SUPP 2d 575......scccssssscsscsecssesessecssseesessnesesesestes pg. 9
Briggs v American Air Filter Co Inc.

630 F.2d 414 (Sth Cir 1980) on... ee esesssoreees EXhIDIt Cu... esecscnssecsesessonenesseene .. pg. 10

 

Simmons v Southwest Bell Telephone
452 Supp 392 (W.D. Okla. 1978.0... eee EXHIDIt Coos seseseteccssesecenersesessnsessenseeeeee pg. 10

Deal v Spears

980 F.2d. 1153 (8% Cir 1992)... sseseaes EXHiDIt Cau... eccsescssessseesseescecsessseousnenes sees pg. 10
Williams v Poulos
LIF. 3d 271 (4th Cir 1994). cess sseeeee Exhibit Co. ccc ssssscesesesscnssssesssssenenaee pg. 10

Sanders v Robert Bosch Corp
38 F. 3d 736 (4™ Cir 1994)... ccsssscesessesenssees EXNiDit Co. esses scncceceeseecacenssesecseentsceee pg. 10

Pascale v Caroline Freight Carriers Corp

898 F Supp. 276 (D.N.J. 1995).......ssccsesees ors -EXDIDIT Ca.cecctsseecsesecestseeseeseecenereceserssesensees pg. 10
Byrne v Avery
327 Conn. A 550,554, 567-S68.....0...scecssssescsssesscsssenesesssssasscsesseseveseesneausuevesesesesatnecensecseess pg. 12, 13

Ca)Cb)
Aii¥-ev -oSi7}

OPPOSITION TO MOTION TO DISMISS ARGUMENT POINT 1

The Defendants in their Motion to Dismiss my claims (DOC 46 pg4) stated that my” Amended Complaint
fails to state any claim upon which relief may be granted and must be dismissed as a matter of law.

This statement is inadequate to support the Defendants Motion to Dismiss my claims.

My Amended Complaint gives specific dates and evidence of violations of 18US 2511 which prohibits
covert audio surveillance.

There is remedy in this law under 18US2520 which states

“A) the sum of actual damages suffered by the plaintiff and any profits made by violators as a result of
the violation.

B) Statutory damages of whichever is greater of $100 for each day of violation or 10,000

My Amended Complaint gives specific factual evidence of the Defendants violation of NYLL741 against
me.

The remedy under NYLL741 is

Reinstatement of a former employee to the SAME or to an equivalent position
Reinstatement of full fringe benefits and seniority rights

Back pay

Compensation for lost benefits

Recoupment of reasonable costs, disbursements and attorney fees

vu Ppwnr

The Defendants have submitted an Exhibit to the court Exhibit B (DOC 47-2 pg id 263) that every single
defendant knew was a false claim and falsely written in a matter of fraud and malice to harass,
intimidate, defame and libel with the goal being that | would resign and the Defendants could continue

their illegal behavior of secret, audio surveillance against employees, physicians, patients and patients
families at SNCH.

In this regard, a judge or jury may award actual, punitive and/or actual damages.

To conclude my point, my Amended Complaint gives many avenues for relief and facts to support my
claims.

lam respectfully asking the court to deny the Defendants Motion to Dismiss as stated in Doc 46 pg 4.

I thank the court for its consideration of this matter.

3
AiiY-eaev- OS).

Opposition to motion to dismiss regarding Separation Agreement

The Separation Agreement that the Defendants presented to the court is null and void. (Doc 47-3)
(Exhibit C)

10.

On June 20, 2018 | was presented with a Separation Agreement in the office of Human Relations
at SNCH by Mary Golden who told me that my position was terminated by layoff and for no
cause. | did not sign the document.

On June 21, 2018, | called the Putney Law Firm, as was stipulated in the contract, to clarify my
concerns. | received no call back.

On Monday, June 24, | again called the Putney Law Firm. Again, my call was not returned.

On Tuesday, June 25, 2018, | received a call at my home from Mary Golden the Asst. Director of
Human Resources at SNCH who told me that the Putney Law Firm asked her to inform me that
the only way to communicate with them is through an attorney.

On June 28, 2018, at Ms. Golden and Ms Donnellys directive, | retained Mr. Ralph Somma esq to
communicate my concerns to the Putney Law Firm.

On July 9, 2018, Mr. Somma sent a letter to Mr. Richard Murphy CEO at SNCH and the Putney
Law Firm, on my behalf which illuminated my concerns. Evhint A

Between July 13 and forward, there were phone calls between the Firm and Mr Somma to find a
fair settlement.

On August 2, Mr Somma felt that his communications with the Firm were positive to settle as he
was expecting to here from Ms. Donnelly.

On August 3 the Separation Agreement was signed. However, when Mr Somma did not hear
from the Firm as he expected, he informed me that the contract should be revoked, which was
my right under the words in the Document p5 7(8) which states “In the event that Employee
exercises his right to revoke during the 7 (day) period this Agreement shall be null and void and
of no force and effect, and Employee shall receive none of the benefits hereunder.”

Mr Somma, on or about August 6 was in communication with the Putney Law Firm and the Firm
was aware that the contract was revoked. E-yhitpit
QrviG-ev- OSI7!

Mr Somma’s main concern that he had brought to the Putney Firm’s attention was that the contract has
no “Meeting of the Minds” and its vagueness gave the Hospital too much favor. He made these specific
points.

1. The professional rate in page 44.A of exh.C had no clarified monetary value.

2. The contract did not make provision for my call pay, which was half my salary and was
mandated for me to serve.

3. The contract made no provision to pay me the unused, earned vacation time that was due me.

4. The contract made no provision to pay me for the unused sick time that | earned.

5. The Firm nor the Hospital made any overture of payment for the practice of illegal audio
surveillance that was used against me in violation of FWA, 18US, NY Penal 250.5 and my Civil
Right to Privacy.

Mr Somma’s communication of these concerns were known to the Putney Firm (Exhbit 1) (Exhibit 2).

During the period between August 6 and September 13, despite frequent communications between
Mr.Somma and the Firm, no meeting of the minds was attained and no severance was paid to me.

On September 13, 2018, | filed claims against the Defendants, as was my right.

On September 20, 2018 the Firm presented a revised Separation Agreement for Mr. Somma and my
review. As the agreement offered did not address any of the aforementioned concerns, | decided to
pursue my complaint in court.

In addition to the unsatisfied “meeting of the minds” these are other aspects of the Document that do
not reach the standard of a legal contract

1. Page 5 (A) requires that “employee has at least 21 days to consider this agreement”. 21 days would
have been July 11, 2018 which is 2 days after Mr. Somma‘s letter was sent. The August 3 dated was
beyond the date prescribed by the contract. The date of August 3 is not valid. In this regard the contract
is null and void.

2. No severance was ever paid nor received by me. In this regard, the contract is null and void.

3. The Putney Law Firm used disparaging information from my employment file (some of which will be
proven in this court as LIBEL) in an Age Discrimination Suit brought by M. Somma on my behalf, in the
spring of 2019. This is proof that the Hospital and the Firm were not bound by any valid contract with

me.

4 Mr. Richard Murphys signature on the contract is neither dated nor notarized.

5
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 Page 10 of 42 PagelD #: 309
A:i@- av ~- O8\7)

The nonnotarized signature of Mr. Murphy in this case will also be evidence that Mr. Murphy may not
have been aware that he was terminating a direct care Registered Nurse in violation of the layoff
criteria.

Evidence that Mary Golden and Pat Kelly selected me for layoff so that the illegal audio surveillance that
they were involved in would not be exposed will be presented in court.

In light of these aforementioned facts, | am respectfully asking the court to deny the Defendants Motion
to Dismiss and allow this case, which will ensure the Right To Privacy to employees, will ensure
employees, physicians patients and visitors right not to be illegally audio surveilled under US 18 FWA,

and most importantly uphold HIPAA and the obligation to report negligent actions by health care
workers.

| thank this court for the careful consideration of this request

Nancy F Manz pro se Plaintiff
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 Page 11 of 42 PagelID #: 310
AtilG-av~-OSI7/

EXHIBIT A and B to support the null and void “Separation Agreement”
The Law Office of

RALPH A. SOMMA

175 West Main Street, Suite One Q: ie-tev-O8 17]
Babylon, NY 11702
Tel.: (631) 587-1699 E-mail: rsomma@sommafirm.com
Fax: (631) 587-1760 www.sommafirm.com

Richard J. Murphy

President and Chief Executive Officer
South Nassau Communities Hospital
One Healthy Way

Oceanside, NY 11572

July 9, 2018

Re: Nancy Manz
Dear Mr. Murphy:

  
 
 
 
   
   
 
 
   
    

seq., the Age Discrimination in Employm
Title IMT of Omnibus Crime Control and ¥
(“Wiretap Act”).

Nfanz met wat Mary Goldin, Director of Human
tent Experience and SNCH Ethics Committee

. jello copies of the applicable statues prohibiting
Act and the New York’s Eavesdropping law, N.Y. Penal

fy

and proof were neither denied nor refuted by Ms. Goldin or Ms.
s. Manz for reporting the unlawful surveillance — nor by anyone

hospital embarked on 4 course of conduct intended to retaliate against Ms. Manz for reporting the

unlawful surveillance.

Thus, a mere three days after her initial report, Ms. Manz was summoned to SNCH Human
Resources to answer to a bogus complaint concerning a patient for whom Ms. Manz had no
responsibility. Approximately one month thereafter, Ms. Manz was presented with yet another
complaint that was clearly contrived to substantiate a pretextual basis for her eventual removal.
veo Te

L

|

3) tw Office of Ralph A. Somma

Re: Nancy Manz Qe - ev -O817)

Page 2 of 2

That eventuality came to fruition on June 20 when she was presented with the
aforementioned Separation and Release Agreement requiring that she waive and release SNCH
from any and all claims.

In addition, upon further investigation, it has come to light that Ms. Manz is the only
Operating Room Critical Care PACU Nurse, and one of the oldest, if not the oldest, nurse slated
for layoff in her unit.

Finally, based upon the information we were provided concerning the layoffs implemented
at SNCH, the Separation Agreement and General Release given to MéManz does not comply
with the Older Workers Benefit Protection Act in several respects. extent it was part of an
exit incentive or other employment termination program offered s¢ata OUP | or class of employees,
it fails to provide Ms. Manz 45 days to consider the agreemeng
or group of individuals covered by such program, any eligibility
time limits applicable to such program; and it does nga ; jol es and ages of all
individuals eligible or selected for the program, anddfi

   
  
  
 
 
 
   

Ralph A. Somma

RAS/pe

Via FedEx Overnight delivery

ce: Mary Ellen Donnelly, Esq. (via email: mdarmelly@pumeylaw.com)
client
ti leecu Oo fI7]
| apologize. He will get a revised Severance agreement from me and then | would like

to speak about possible resolution. I've not forgotten you, just jammed up this week
and brought my kids back to school last week

Sent from my Verizon, Samsung Galaxy smartphone

-------- Original message --------

From: Ralph Somma <rsomma@sommafirm.com>

Date: 8/30/18 11:48 AM (GMT-05:00)

To: Mary Ellen Donnelly <MDonnelly@putneylaw.com>
Subject: Re: South Nassau Communities Hospital - Nancy Manz

Ms. Donnelly,

I have not heard back from you regarding this matter.
Please advise.

Ralph

On Tue, Aug 21, 2018 at 3:17 PM, Ralph Somma <rsomma@sommafirm.com> wrote:
Let me know after you've spoken with your client.
I may be available Thursday afternoon.
Thank you.

On Tue, Aug 21, 2018 at 3:08 PM, Mary Ellen Donnelly <MDonnell utneylaw.com>
wrote:
My client just returned from vacation today and |. Waiting to touch base with
her. Could we schedule something for Thursday?

Sent from my Verizon, Samsung Galaxy smartphone

nonnaeee Original message --------

From: Ralph Somma <rsomma@sommafirm.com>

Date: 8/21/18 2:54 PM (GMT-05:00)

To: Mary Ellen Donnelly <MDonnelly@putneylaw.com>
Subject: Re: South Nassau Communities Hospital - Nancy Manz

Ms. Donnelly,

I would like to follow up our last discussion of August 13.
Please advise of your availability.

Thank you.

Ralph

On Mon, Aug 13, 2018 at 2:20 PM, Ralph Somma <rsomma@sommafirm.com> wrote:

Mary Ellen,
Per your request, attached is the severance and release agreement that was provided to Ms.
Manz by SNCH.
OAEle-av-oci7)

OPPOSITION TO DEFENDANTS MOTION TO DISMISS MY CLAIMS UNDER 18US FWA 2511
FACTS TO SUPPORT MY OPPOSITION

The Defendants in their correspondence with the court have provided three different defenses of their
actions. ,

1. In October, 2018, the Defendants claimed that they did not engage in secret audio surveillance
or have knowledge that hospital employees were engaged in secret audio surveillance of me,
other employees, physicians, patients and patients’ family members in the PACU of SNCH.

2. In February, 2020 (Doc 45-47) the Defendants claimed that | did not prove that they engaged in
secret audio surveillance of the aforementioned groups of persons.

3. Inthe same Document, the Defendants who denied the actions stated, told the court that
despite their denial, they had the authority to take this illegal action against these
aforementioned groups of people, including me, from the “business extension exemption of 18
US 2511.

The Defendant lack of clarity of their positions should concern the court. Therefore, in this regard alone,
| would hope that the court would not dismiss my claims.

Further Facts

Under 18US 2511 Federal Wiretapping Act (FWA) it is a violation of this Federal Law to intercept
conversation with an electronic devise. Furthermore, it is illegal to disclose what (conversations) was
intercepted with another person.

NY Penal 250 strictly prohibits ANY audio surveillance without two party consent.

The Defendants gave no notification nor obtained ANY consent from me, employees, physicians (who
are not employees) patients nor their families, that they were in an area exposed the audio surveillance
which exposed private conversations unrelated to work, patients PHI, physicians discussions of patients
unrelated to the PACU and most importantly, the oral transfer of care between an anesthesiologist and
the PACU nurse which discloses a patients name, age, procedure and significant history, all of which is
protected under HIPAA.

Additionally, as cited by the Defendants, who asked for more facts to support my claims, | offer these
facts.

1. 1 was told by a coworker that there was a secret microphone that intercepts conversations in
the PA system in the ceiling of the PACU.

2. {was told by a coworker that she witnessed Patrice Kelly listening to conversations, on an
(electronic) devise in Ms. Kellys office, that originated in the PACU

7
a

1 ig—-av-O0817|

f

3. Ms Ignacio told me that we could no longer play music (as was our previous practice) in the area
of the front of the room (patient care areas A and C and the PACU desk) because it interferes
with a “component” in the PA system in the ceiling of the PACU.

4, In aconversation with Ms. Ignacio, which was very complimentary to my work related
performance, she laughed and stated “you know, We (nurse managers) Listen”

5. Inaconversation with Ms. Ignacio with Kathy Malone (OS Manager) in attendance, Ms. Ignacio
questioned me about a private conversation between me and two coworkers, which occurred
when we were the only persons in the room. Both Ms. Ignacio and Ms Malone were aware that
the conversations that they were disclosing to me were obtained by secret audio surveillance.

6. In yet another conversation with Ms Ignacio she stated that she heard two coworkers say “mean
things”.

7. Eileen Giagrasso made a statement to me about two coworkers, who had the same first
common language stating “ You know, I’ve heard them talking together in their language, you
know that’s not allowed” | said nothing, but realized that she wanted me to validate her claim
so that she could confront them

8. On March 29, 2018 in a meeting with Ms. Giagrasso and Ms. Ignacio, Ms. Giagrasso refered to a
comment that was stated between me and a colleague on the morning of March 25,2018, that
she stated that she “heard”. (There was no one in the room)

Despite these facts, Ms Kelly, Ms Giagrasso and Ms Ignacio told this court that they did not engage in
secret audio surveillance against me or any of the other groups of persons as stated in my claims.

My complaints states how all of these facts were presented to Mary Golden and Lori Raffineillo in a 90
minute meeting in Mary Goldens office of Human Resources on April 2, 2018.

Despite these facts, Mary Golden and Lori Raffinello denied to the court in October of 2018 that they
were aware of employees at SNCH secretly listening to employees, physicians, patients and their
families without notification or obtained consent from anyone.

On July 9, my attorney, Mr. Ralph Somma, sent a letter to Mr. Richard Murphy which illuminated the
violations of the FWA by employees at SNCH and the retaliatory actions taken against me in violation of
Federal Whistleblower act.

Mr. Murphy, in October 2018 denied knowledge of illegal audio surveillance at SNCH to this court.

' These facts, | believe, support my claims to deny the Defendants Motion to Dismiss.
A: IS~ev-~ O17)

The Defendants references to case law unrelated to the facts of this case is passim and inadequate to be
considered for a motion to dismiss if they are not related to a hospital setting.

The specific reference to Tantaros v Fox News Network LLC, No 17-cv-2958,2018 WL 2731268 (S.D.N.Y
May 18,2018, is most perplexing. This was a case of Sexual Harassment. My case has nothing to do with
sexual harassment. The Defenses’ audacious claim that a PACU is akin in any way to a Fox News floor
should be dismissed by the court for its absurd irrelevance.

The reference to Epps v St. Mary’s Hospital 802 F.2d 412, 17 (11 Cir. 1986) does not apply because it
refers to two employees speaking on a hospital issued phone. While throughout this case the
Defendants have referred to the facts as phone interception, my case clearly states that conversations
were intercepted while | was speaking in a room, not into a hospital issued devise that | was aware of. in
this regard the conclusions of Epps v St. Mary’s should not be considered as a motion to dismiss.

The court may however want to refer to Mendez v Starwood Hotels WW. 746 supp 2d 575 where a jury
found that a surveillance machine placed over an employees workstation, unknown to Mendez, for 8
days in order to observe him and capture evidence of harassment that he reported, was an “retaliatory
action “ by the employer which violated Mendez’s Civil Rights under NY City Human Rights VII . The
jury’s award was so excessive for this 8 day action that Starwood returned to the court, while the new
cases continued, no other court overturned the jury’s finding.
Ail%-av-o917)

ll OPPOSITION TO MOTION TO DISMISS UNDER 18 US 2511 “BUSINESS EXTENSION EXEMPTION

The Defendants application of the “business extension exemption” in 18US 2511 to support a Motion to
Dismiss my claim is woefully inadequate and should not be considered to grant their motion.

The “business extension exemption “may only be applied in regards to telephone monitoring and
possibly listening on an extension line of a telephone. C Eyhi bit c)

The conclusions of Briggs V American Air Filter, (5" cir 1980), Simmons V Southwest Bell Telephone, Deal
V Spears, Williams V Poulos (4" cir 1994) Sanders V Robert Bosch Corp. (1994) and Pascale V Carlina
Freight Carriers, ALL support that the “business extension exemption” is exclusive to “standard
telephone equipment’.

A hidden microphone, that intercepts people’s conversations (voice interceptions) in a room, is not
related to phone conversations is not covered under the “business extension exemption” in any way.

The Defendants have insinuated to the court with their defense that their authority to covertly audio
surveil employees, physicians, patients and patients families conversations without any notification nor
informed consent to “assure appropriate patient care and interactions “ is somehow, legal.

However, the facts show that this behavior by SNCH and some of its employees is in violation of 18US
2511, NY Penal250.5 and the HIPAA Privacy Act.

Therefore, the court should ask the Defendants these questions.

1. How does secret audio surveillance “ensure appropriate patient care?

2. Are ALL patients given this assurance by this method?

3. Which employees are entrusted with this surveillance. Or is it a communications company?
4. How is the patients PHI protected by this method?

5. Are the intercepted conversations recoded or encrypted?

6. How does this method work when there are 16 post op patients in the room?

7. How do the surrveillers distinguish between conversations that are work related and non-work
related?

8. For what reason were employees never notified that they were working in a covertly surveilled area?
9, Did the Hospital obtain employees consent?
10. Why were physicians (non employees) secretly listened to?

11. Most importantly, why were patients not given the information that their conversations with their
physicians and direct caretakers, which exposed their PHi, was being secretly intercepted in the PACU by
unknown to them surveilles? Why was no informed consent obtained from patients?

1D
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 Page 19 of 42 PagelD #: 318
Lh! 1% ~@v-0gi7|

Until these very important questions are addressed by the Defendants, ! believe that the court should
not grant the Defendants Motion to Dismiss my claims under FWA 18US2511.

jam respectfully asking the court to carefully consider all of these facts and to deny the Defendants
Motion to Dismiss my claims under 18 US 2511 (FWA).

| thank the court for this consideration.
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 DIF CUT LIF] #: 319

EXHIBIT C
Article which shows the case law which prove that the “business extension

Exemption” is not applicable to the actions of the Defendants
Catt aty Employér Monitor the Telephone Calls of an Empioyée’ Who the Employer Béliev.!“ Page Pors
Q.sie-cev ~ OSV]
(httos://lp findlaw.com/)

Cases & Codes (httos://caselaw.findlaw.com/) Practice Management (https://practice.findlaw.com/) Legal Technology (

   

 

 

HTTPS//UP.Fi # CORPORATE COCUNSEL(A / LAW LIBRARY (HTTPS//CORPORATE.FINDLAW.COM/LAW-LIBRARY/) /
CAN AN EMPLOYER MONITOR THE TELEPHONE CALLS OF AN EMPLOYEE WHO THE EMPLOYER BELIEVES IS REVEALING CONFIDENTIAL COMPANY TRADE SECRETS?

Can an Employer Monitor the Telephone Calls of an Employee Who the Employer
Believes is Revealing Confidential Company Trade Secrets?

This article was edited and reviewed by FindLaw Attorney Writers (httos.//www findlaw.com/companv/our- mil) | Last
updated January 12, 2078

Does an employer have the right to monitor telephone conversations of its employees if the employer believes its employees
are revealing confidential information and/or trade secrets? The question must be reviewed under both Federal and State law.
The article below attempts to provide guidelines to employers concerned with this issue.

Federal Law

The Federal Omnib

 

procedure/18-use-sect-2510.html! 2 -2520. The statute was amended in 1986 to cover electronic communications, and
amended again in 1994 to protect cordless telephone communications.

This Act creates criminal liability for any person who “intentionally intercepts, endeavors to intercept, or procures any other
person to intercept or endeavor to intercept, any wire, oral, or electronic communication.” See 18 U.S.C. § 25111)

 

illegal. to use any electronic, mechanical or other devices to intercept oral communications is excent under specified
circumstances. Id. Under this Act it is also illegal to disclose or otherwise use the contexts of illegally intercepted
communications. See 1 : i

 

2515.html). Violations of the statutes are punishable by criminal and civil penaities, including punitive damages.
No Violation Where Prior Consent Given

However, yododate,. a potentially crucial exception for business employers: First; the Act provides that there is 16
viola Bt a he parties Preate TAQUERIA EO! consent to have a communication intercep deSeeciBe

U. e§ we ie lates over, th 2p
By submitting this form, you agree to FindLaw.cam’s terms (https://www.findiaw.com/compariy/findlaw-terms-of-service.html), We
use “in the ordinary course of its husinesses,frqna thr datiotion gteslectoniceneGcaRicahar other devices to intercept oral
communications." See 18 U.S.C. § 2510 (4), (S).
his site is protected by reCAPTCHA and the Google Privacy Policy (httos.//policies. coogle. com/priyacy) and Terms of Service
{httos://poticies qoogle.convterms) apply.

 

 

Business Extenstion Exception

 

 

https://corporate. findlaw.com/law-library/can-an-employer-monitor-the-telephone-calls-of-... 5/25/2020
Caray Employer Monitor the Teleplione-Cails of an Employee-Who the Exiployer Believ-.)° Page 2 of
Q.1e-ty -OS17]

Under the so-called "telephone extension" or "business extension” exception, if the interception of an oral communication is (1)
made with interception equipment furnished to the employer by a communication services provider, and (2) made within the
ordinary course of business, there is no interception as defined by the statute. Thus, a major issue arising from this exception
is what falls into the ordinary course of business.

The monitoring of business calls js clearly within the ordinary course of business, and thus does not violate the federal Act.
Yet, complications arise when personal conversations were monitored, and therefore could have been intercepted, as the
statute defines the term. It is possible for an employer to defeat this claim by enacting a written policy that either clearly
identifies monitored lines or expressly prohibits personal calls on monitored lines. This policy will also serve to reinforce the
notion that the employee has a reduced expectation of privacy. Employers invoking this exception must also articulate a
legitimate business interest in monitoring oral communications over the telephone. Courts that have addressed this issue
analyze what constitutes a legitimate business interest and what type of surveillance is acceptable under the federal Act.

There are numerous court decisions addressing the "business extension" exception. Some of these court decisions find the
“business extension" exception applicable and other decisions do not. In James v. Newspaner Agency Corp.

 

579 (10th Cir. 1979), the employer had monitoring equipment installed by the telephone company, and it informed its
employees in writing that phone calls in certain departments (particularly those dealing with the public) would be monitored,
both for quality control purposes and as some protection for employees from abusive calls. The 10th Circuit noted that the
monitoring was not done surreptitiously, and ruled in favor of the employer, concluding that the business extension exception
applied.

Prior Warning

In Simmons v. Southwestern Bell Telephone Co fhttps://scholar. google com/scholar_ case?

= 180099796 9356195934 7&hl=en. dt=6&as, vis=1 Aolarr), 452 F. Supp. 392 (W.D. Okla. 1978) the employer
had a written policy that certain specified telephone lines would be monitored for quality control of its employees. Additionally,
the employer prohibited personal calls on those lines. An employee sued when he learned that his personal calls on these
telephone lines had been monitored. The court ruled that the employer monitored these telephone lines in the ordinary course
of business, and in so doing, the Court relied on defendant's policy against the use of these phones for personal calls. The
Court emphasized that the employee had been warned about making personal calls on these lines and knew of other lines in
the office that were not monitored. The Court concluded that the employer had a legitimate business interest and the
continuous monitoring of these lines for quality control purposes was upheld.

Investigation of Prohibited Disclosure

In a case somewhat similar to the Simmon's Case, the 5th Circuit in Briggs v. American Air Filter C0. ine

Hola), 630 F. 2d.
414 (5th Cir. 1980), held for the employer where it found that an employee's supervisor had particular suspicions that the
employee was disclosing confidential information to a business competitor, had warned the employee not to disclose such
information, and knew that a particular telephone call was with an agent of the competitor. The court held that it was within
the “course of business" for the supervisor to listen to the conversation on an extension phone as long as the Call involved the

type of information he feared was being disclosed and the & One extension used to monitor the call was made

with interception equipment furnished to the employer by a communication services provider.

oti trea BAB timita oAase enter your email address Subscribe %
n

 

 

 

 

 

 

    

8 ms (https://www.findlaw.com/company/findlaw-terms-of-service. html). We

t iy B7i he t vi fi .f
case: Set ares oo aoa as. Vis Secu comer ME BAST vith Cir. 1983), the we employer had a
policy of monitoring employees SEIS SNGEARSS THY EXT ABTUYEES HOWE PER: ROS Ra pe Guay -pot pies Senate cg parva

monitored except to the extent necessary to pers that | fe call was of a personal nature. The employee sued when he

 

 

https://corporate. findlaw.com/law-library/can-an-employer-monitor-the-telephone-calls-of-... 5/25/2020
Carpaat Empioyér Monitor thé Telephone 'Calls'ofan Entpldyee) Who the Bimployer BeliewOc Page 3 of 5

Qt:ieev-osi7|/

discovered that the employer had monitored a call in which the employee discussed a job interview with a perspective
employer. The court found that the interception was not in the ordinary course of the employer's business. The Court relied
principally on the fact that the employee was an at-will employee and the employer had no legal interest in his future
employment plans. The Court stressed that "in the ordinary course of business" cannot be extended to mean anything about.
which an employer is curious. The Court concluded that personal calls could not be intercepted in the ordinary course of
business under the employers stated policy, except to the extent necessary to determine whether the call was personal or not.
The Court distinguished this case from the holding in the Simmons case.

Deal v. Spears scholar. google. com/scholar_ case?

 

Y=scholarr) 980 F.2d. 1153 (8th Cir. 1992) the 8th Circuit held that
the employer violated the statute by tape recording and listening to all calls, including personal calls, even though the
employer's suspicions of theft were a valid reason to monitor calls to the extent necessary to determine their nature.

Monitoring Equipment Must be Standard Telephone Equipment

The "business extension" exclusion also requires that the monitoring equipment used to pronitor telephone calls be standard
telephone related equipment supplied by the service provider for connection to the phone system, Recent decisions have
excluded phone monitoring equipment that was not normal telephone equipment neither obtained, nor installed by a standard
service provider.

 

In Deal v. Spears, the 8th Circuit did not uphold an employer's right to intercept employees telephone calls under the "business
extension” exception when it found the employer purchased a recorder at Radio Shack, privately connected the recorder to an
extension phone line to automatically recorded all conversations. Since the recorder installed did not qualify as normal
telephone equipment, the exclusion to the Act did not apply.

In Wiliams v. Poulos (https.//scholar.google.com, scholar case?

f=scholarr) 11 F.3d 271 (4th Cir. 1994), the 1st Circuit determined
that a custom-made monitoring system consisting of ‘alligator clips attached to a microphone cable at one end" and an
interface connecting [a] microphone cable to a VCR and video camera on the other cannot be considered telephone
equipment. , .

———— set

In Sanders v. Robert Bosch Corp (https://scholar. google com/scholar case?
=68015263264632367858hl=en&as. sat= vis=1&0/=scholarr), 38 F. 3d 736 (4th Cir. 1994), the 4th Circuit found that

a reel-to-reel tape recorder that continuously recorded certain telephone lines did not qualify for the exclusion, since it did not
eee
further the plant's communication system.

 

Finally, in Pascale v. Carolina Freight Carriers Con s.-//scholar. google. com/scholar case?
case=114587555266258901498hl=en&as_sot=6has. vis= 1 &oi=scholarr), 898 F.Supp. 276 (D.N.J. 1995), the District Court in
New Jersey held that tape recorders that the employer installed to intercept employees’ telephone conversations were not
“telephone instruments or equipment” for purposes of the “business extension” exception under the Act. Citing Poulos and
Sanders, the District Court found that the tape recorders did not further the employer's communications system in that they
did not have a positive impact on efficiency, clarity, or cost of the system.

New Jersey State Law

Neveles FUP to dee statutory wi
suygliesepecaieelAci(httos

24. hth pyopibits the terceptionabadrmand yal aoa onTCatiaanclarpa aoc abalepoaieacies HEIN Ge
punitive damages and attorney's Rees Beerivanaosy Avy Reoepcatesed. PARR ag Freese nt has exceptions’similar to those

found in the Federal Act, New “TFA ALA SONS, RANE RO LR A ingdanthe private.

employer-employee setting. The éweedas ate sev focus on criminal actions. Nevertheless, the state statute

 

 

 

 

 

 

 

https://corporate.findlaw.com/law-library/can-an-employer-monitor-the-telephone-calls-of-... 5/25/2020
Carpar Employer Monitor thé Télephone Callsicfan EnipldyeOWo the Bneployer Beliewac Page 4985

ai le ew O8t?7/
largely follows the federal statute. See Poulos, 898 F. Supp. at 281 (citing State v. Minter
: Si

   

269 (1989))

The aforementioned cases provide guidance to an employer who contemplates monitoring the telephone conversations of its
employees under the “business exception”. While this article serves as an oversimplified guideline, these employers should
consult with legal counsel for a more thorough analysis of the employers own situation.

 

x
a, the onswer company"

&G} THOMSON REUTERS’

REACH MORE
SPANISH-SPEAKING
CLIENTS

tf your taw firm woutd ike to reach this
growing demographic, we can help.

    

LEARNMORE

BACK TO TOP
Social .
Research — Ei Facebook (https://www.facebook.com/FindLawConsumers)
Cases & Codes (https://caselaw.findlaw.com/) YouTube (hitps://www.youtube.com/watch?v=WQiNbzazOhw)
Opinion Summaries (https://caselaw.findlaw.com/summary.html) w Twitter (nttps://twitter.com/findlawconsumer)
Sample Business Contracts (https://corporate.findlaw.com/contracts/) @® Pinterest (https://pinterest.com/findlawconsumer/)
Research An Attorney or Law Firm (https://lawyers.findiaw.com/) , ® Newsletters (https://newsletters.findlaw.com/)

Forms (https://forms.|p.findlaw.com/)

Reference (https://reference.findlaw.com/) Law Firm Marketing

Legal Commentary (https://supreme.findlaw.com/lega!- . .
ig ry (http P Gg Attorney Websites (https://www.lawyermarketing.com/services/mobile-

 

commentary.htmi) . .
friendly-websites/?
ct_primary_carmpaign_source=701 130000027LUU&ct_source=Website&ct_sc
Practice Online Advertising
(https://www.lawyermarketing.com/services/integrated-marketing-
Law Technology (https://technology.findlaw.com/) i
solutions/?
Law Practice Management (https://practice.findlaw.com/) ct_primary_campaign_source=701 130000027LuU&ct_source=Website&ct_sc
———Law_ Firm Marketing Services (https://wwwJawyermarketing.com) _____Buy a Directory Profile (https://store.lawyermarketing.com) _
coBtaty tte (dhabedycorporate.ffidlaw.com/)
: Please enter your email addres i Subscribe %
Ju seeitaithres| Atastuare.com) y Marketing Resources

 

 

 

sol eelaw! (https://careers. findlavPXSHPyHting this form, you agree to FindLaw. @am@eenas thitjebnaste (hips. somvoutgenprmnacketingnsonsénaeiasts Me
respect your privacy (httos//www.thomsonreuteprimany/pannyad pesentberyO1 130000027LuUU&ctsource=Website&ct_sc

. . : . "
This site is protected by reCAPTCHA and the dg ina BA Ba aE ian a Ver CR ce
About Us . ct_primary_campaign.source= uU&ct_source=Website&ct_sc

{httos://policies. coogle,com/terms} apply.

 

 

 

https://corporate.findlaw.com/law-library/can-an-employer-monitor-the-telephone-calls-of-... 5/25/2020
Casratr Employer Monitor the Teleptione Calls of an Employee Who the Employer Béliev.y Page 5 of 5

Company History (https://www.findlaw.com/company/company-
history/findlaw-corporate-information-press-company-

background. html)

Who We Are (https://www.findlaw.com/company/company-

history/findlaw-com-about-us.htm|)

Privacy (https://www.thomsonreuters.com/en/privacy-statement.htm})

Terms (https://www.findlaw.com/company/findlaw-terms-of-

service.html)

Disclaimer (https://www.findlaw.com/company/disclaimer.html)

Advertising (https://www. findlaw.com/company/media-kit.html)

Jobs

(https://www.findlaw.com/company/employment/employment.html)

Cookies (//info.evidon.com/pub_info/15540?v=1 &nt=0&nw=false)

Do Not Sell My Info (nttps://privacyportal-
cdn.cnetrust.com/dsarwebform/dbfSae8a-0a6a-4f4b-b527-
7f94dO0de6bbe/5dc91 cOf-f1b7-4b6e-9d42-76043adaf72d.html)

 

FindLaw.

Copyright © 2020, Thomson Reuters. All rights reserved.

 

 

Stay up to date
with the latest on
the law!

 

Please enter your email address

 

 

 

Subscribe %*

By submitting this form, you agree to FindLaw.com’s terms (https://www.findlaw.com/company/findlaw-terms-of-service,html). We

respect your privacy (https//www.thomsonreuters.com/en/privacy-statement.htm|).

This site is protected by reCAPTCHA and the Google Privacy Policy (https: ici t i and Terms of Service

{httos//policies google,com/terms) apply.

 

https://corporate.findlaw.com/law-library/can-an-employer-monitor-the-telephone-calls-of-..._ 5/25/2020
Qs iG— av- 0817)

OPPOSITION TO THE MOTION TO DISMISS MY CLAIMS UNDER NY LABOR LAW 741

The Defendants Motion to Dismiss my claims under NY LL 741 is woefully inadequate and does not, in
any way support this motion. (doc45-47)

The Defendants were negligent to the PACU patients of SNCH when they habitually allowed employed
“surveillers” to intercept conversations in the PACU of patients with their physicians and direct care
nurses at SNCH , which exposed the patients’ PHI, without informed consent, in blatant violation of the
HIPAA Privacy Standard, known as the “Minimum Necessary” policy which states

“A covered entity must make reasonable efforts to use, disclose and request only the minimum
amount of PHI needed to accomplish the intended purpose of the use, disclosure.”

On April 2, 2018, as stated in my complaint, | reported to Defendants, Mary Golden and Lori Raffinello,
that the HIPAA privacy of the PACU patients was breached by the Defendants, Patrice Kelly, Eileen
Giagrasso, Manuella Ignacio and possibly others, secret, illegal, unwarranted audio surveillance , and the
subsequent exposure of EVERY PACU patient’s PHI. This action of this report is a covered action under
741 because a breach of HIPAA Privacy is an act of NEGLIGENCE.

As a Registered Nurse, it is the duty of my position and bound by law to report negligent actions and
illegal (violation of law) activity against the patients that | am entrusted to serve.

The insinuation by the Defendants, who are well educated to the Standards of HIPAA Protection
awarded to patients, that the responsibility to uphold HIPAA Law is somehow not a “protected action”
under NYLL741 lacks any kind of credibility and gives absolutely no support for this court to grant a
Motion to Dismiss.

In Byrne v Avery, the Supreme Court of Connecticut clarifies my claims when it ruled

“recognizing a cause of action for the breach of duty of confidentiality in the physician-patient
relationship by the disclosure of medical information is not barred (52-1460) by (the Connecticut law) or
HIPAA and that public policy, as viewed in a majority of other juristictions that have addressed the issue
supports that recognition” 327Conn. ASSO. The court also stated that it has inherent authority “...to
create new causes of action Id.at 554

Also

“ ,..to the extent it has become the common practice for Connecticut health care providers to follow the
procedures required under HIPAA in rendering services to their patients, HIPAA and its implementing
regulations may be utilized to inform the standards of care applicable to such claims arising from
allegations of negligence in the disclosure of patients medical records “ (PHI)

IV
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 Page 27 of 42 PagelD #: 326
Ai 1ie-év- O81]

327 Conn.at 556-557, quoting 314 Conn. At 458-459. The court concluded that:

“a duty of confidentiality arises from the physician-patient relationship that unauthorized disclosure of
confidential information obtained in the course of that relationship for the purpose of treatment gives
rise to a cause of action sounding in tort against the health care provider, unless the disclosure is
otherwise allowed by law” 327 Conn. At 567-568.

| believe that this court owes a duty to explore the Defendants actions of breach of HIPAA and uphold
the very important, obligation to report that NY LL741 was written to support.

For all of these reasons, | believe that the Defendants have not met the standards for a motion to
dismiss my claim under NY LL 741. ,

1 respectfully ask the court to deny the Defendants Motion to Dismiss.

3
Ar\e-etv -O8I7I

NY LABOR LAW 741 PROHIBITS RETALIATION
The Defendants have told the court (DOC 46, Page 10)

“the temporal proximity between Plaintiffs reporting and the Hospital-wide layoff more than two
months later does not establish a casual connection indicative of retaliation”

This statement to the court is inadequate, misleading and is not supported by the facts stated in my
complaint. | believe that it should not be considered for a Motion to Dismiss my claims.

My complaint specifically stated that the Hospital BEGAN retaliatory actions against me on April 5,2018,
which was three days after | reported illegal, secret, audio surveillance of me, employees, physicians,
patients and their families, without notification nor informed consent from anyone and in violation of
the HIPAA Privacy awarded to the patients of SNCH.

1. On April 5, 2018, | was called to a meeting in the Human Resources office of SNCH where the
Defendants, Mary Golden, Patrice Kelly and Manuella Ignacio brought false claims against me, in
a style of interrogation that lasted one hour, that | have come to believe may have been secretly
videotaped by the department. This interrogation was an attempt to harass and intimidate me
with the goal being that | would resign and they could continue the illegal activity that they were
all involved in. | told them that the claims were false and returned to my assigned patients in the
PACU.

2. The second act of retaliation occurred on June 1, 2018. | was presented with a Disciplinary
Action (Exhibit B, DOC 47-2) that was a false claim authored by Eileen Giagrasso and Patrice
Kelly to defame and libel me. This document was approved of by Mary Golden, who had
knowledge that it was a false claim. It was signed by Manuella Ignacio and Caroline Shulman (OS
Manager) who knew that it was a false claim.
| did not sign it because it was a false claim and an act of retaliation for my report of April 2,
2018.

3. The third act of retaliation occurred on June 20, 2018 when | was called away from my patient
assignment, brought to the Human Resources office and told that my position was terminated
for no cause, by Mary Golden. My selection for layoff was made by Mary Golden and Patrice
Kelly in retaliation for reporting the illegal behavior that they were involved in. My case will
show that my positon did not meet the criteria for layoff and violated the procedure for layoff
selection published in the SNCH Employee Handbook.

These three actions of retaliation were directly related to my report. These actions, by the Defendants
are in violation of NYLL741, NYLL Section 215 and 45 CFR 160.306 which prohibits an employer from
retaliating against an employee for reporting a breach of HIPAA Privacy.

r
Qs jF~-ev-OS 17!

These facts support my claims and ! believe that the court should deny the Defendants Motion to
Dismiss my claims under NYLL741,

In conclusion, if the court finds that reporting a violation of HIPAA Privacy against the patients of SNCH is
not a protected action under NYLL741, | am respectfully asking the court to stay its dismissal of my
claims and allow me to make a motion to amend my complaint to reflect that the Defendants actions
against me are prohibited under NYLL Section 215 and 45 CFR 160.306 which protects employees who
report violations of HIPAA Privacy and illegal labor practice of unconsented secret audio surveillance.

| respectfully ask the court to deny the Defendants Motion to Dismiss my claims under NYLL741.

| respectfully ask to court to uphold NYLL741 and in that action, protect the public health and safety and
support health care workers who are mandated by law and the duty of their position to report negligent
actions against the patients that they serve.

| am grateful to the court for its very careful consideration of these very important issues that are before
it.

Is
Case 2:18-cv-05171-JS-AYS Document 56 Filed 06/03/20 Page 30 of 42 PagelD #: 329

A: 1¢-tv-OSI7]

| respectfully am addressing the court to consider that if the court finds that the reporting of a breach of
HIPAA Privacy, which seriously protects the health and safety of the Public, is not a protected action
under NY LL 741, the health care workers of NY State will have no state law which protects them when
they report violations of HIPAA Privacy, that they are mandated, by law, to report.

Therefore, that action, by the court, will weaken the duty of health care workers to report the illegal
actions of employers who violate the HIPAA Privacy awarded to the patients of NY State.

lb
As \y- tv - Ost7/

CONCLUSION

| have sincerely attempted to follow the procedures of the court in this document and that being stated,
| apologize to the court for any procedural missteps that it may find.

The Defendants, however, have misrepresented the facts of this case.

1. They produced a “Separation Agreement” (DOC 47-3 p 264 EXHIBIT C) that they knew was null
and void.

2. They produced a Disciplinary Action (DOC 47-2 EXHIBIT B p262) that every single Defendant
KNEW was a false claim of Defamation and Libel.

3. They told the court that the “normal operations” of the Hospital encompassed their aberrant
behavior of covert audio surveillance of me, employees, physicians, patients and patients
families, without notification nor informed consent, which exposed every PACU patients PHI, in
violation of the HIPAA Privacy Act was “covered” by the “business extension exemption “ of 18
US 2511. This “exemption” clearly gives the Hospital and the Defendants no authority to
“wiretap” any of the aforementioned groups of persons.

lam respectfully and earnestly asking the court to carefully consider the facts of this document and
deny the Defendants Motion to Dismiss my claims.

| am grateful to the court for all of the considerations that | am requesting.
Thank you.

Nancy F Manz

Pro se Plaintiff

7
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

Amended Com plairrf

Complaint for Violation of Civil

 

Nancy EL Maz.

 

 

 

at: Rights

pla of (Non-Prisoner Complaint)

(Write the full name of each plaintiff who is filing

this complaint. If the names of all the plaintiffs CaseNo. Ai (P- av O8/7} (x +9) (AYS

cannot fit in the space above, please write “see . : °
to be filled in by the Clerk’s O

attached” in the space and attach an additional (to be filled in by the Clerk's Office)

page with the full list of names.) Jury Trial: O Yes O No
(check one)

-against-

Evleen Granqmcso, Hanusita ‘deivezy Tgnaeio
Ohteia Kelly, Maney Bolden NE tard Hurphy
(Write the full name of each defendant who is ‘
being sued. If the names of all the defendants
cannot fit in the space above, please write “see

attached” in the space and attach an additional
page with the full list of names. Do not include

addresses here.) kn flerdons '

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting
from public access to electronic court files. Under this rule, papers filed with the court should
not contain: an individual’s full social security number or full birth date; the full name of a
person known to be a minor; or a complete financial account number. A filing may include
only: the last four digits of a social security number; the year of an individual’s birth; a
minor’s initials; and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an
application to proceed in forma pauperis.

 

 

 
QiIiGC-2r— OST?

C7€8) (Ays)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

 

 

 

 

 

additional pages if needed.
Name Man Ou F Man ee
Street Address GS GRE vi fon Kard
City and County ‘Kode lhe. Contre. SVASSHL,
State and Zip Code New Yor. MSIO
Telephone Number Sle 7eb~CSbZ.
E-mail Address Ma neces imanz.5$ C@ d mack, ‘aom,

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if
needed.

Defendant No. 1

 

 

 

 

 

 

 

Name xl eenlerangrassO

Job or Title MNMurkse Manager Ire | stor
(if known) Vv

Street Address One Heatthy Way

City and County Oceanside : NACSAW
State and Zip Code Mew Vor le IS ep

Telephone Number (S'ltle) G32 7 BOCO

E-mail Address

(if known)
BF < BUN OSS |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G8) CAyS)
Defendant No. 2
Name Man uella Zan a04D
Job or Title Nurse. Manage A ACL
(if known) c
Street Address One Kegtly Weey
City and County OT See
State and Zip Code Mew York UST
Telephone Number G: f @) 6 32 ~ Z000
E-mail Address
(if known)
Defendant No. 3
Name Pactrice. i ell
Job or Title Opanhve Serviceg Supervisor
(if known) i
Street Address One Mea 1tAy Wad
City and County OcaAn&/ De /ASSAwL
State and Zip Code __ Aa Yorke 1571
Telephone Number G the ) 63-3000
E-mail Address
(if known)
Defendant No. 4
Name MAruy Gol id en
Job or Title Dikectso, Human Nespurces
(if known)
Street Address . Oné HealTAy whey .
City and County _ COeaertid i, MASSA.
State and Zip Code Mew YorR 87 /
Telephone Number C Si lo) 63.7 2000
E-mail Address

 

(if known)
21 stv OS f

Ai pendent 2S (38) (ays)
Richatd Murphy
Yresident? CEO South NAsSHw Cormraunite Hoge/th/

Ons Netttiy li
Duet! Ned per 1571 a)

Si 632-8000

depen dnt b
Aoki Sy finiello |
Dreectse. Pubient Experience / Ephies Orunttize "fember

Ope Meath,
Desmasede. nope MET ( MASSA)

S16 632-3060
Ac ferdant 7
South Nassau Coranendte Maspicl CS wc)

bra MesThey bey
nn Nawyoek usy ( Niscre)

Sle 632-3000

B(x)
QS ave Oottt

csp) (AYS)

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any
rights, privileges, or immunities secured by the Constitution and [federal laws].” Under
Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971), you may sue federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

0 State or local officials (a § 1983 claim)
O Federal officials (a Bivens claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If
you are suing under section 1983, what federal constitutional or statutory right(s)
do you claim is/are being violated by state or local officials?

SP lvtetndting (NYS basal 2000 pati fection
US tes the bacect. bfiade| pf State het haces
~ WwP haf TH ie KiPAA

C. Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights. If you are suing under Bivens, what constitutional right(s)
do you claim is/are being violated by federal officials?

 

 

 

D. Section 1983 allows defendants to be found liable only when they have acted
“under color of any statute, ordinance, regulation, custom, or usage, of any State
or Territory or the District of Columbia.” 42 U.S.C. § 1983. If you are suing
under section 1983, explain how each defendant acted under color of state or local
law. If you are suing under Bivens, explain how each defendant acted under color
of federal law. Attach additional pages if needed.

 

 

 
2:1\@-av~ Ooo 17!

(fea) Cys)

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of
all relevant events. You may wish to include further details such as the names of other
persons involved in the events giving rise to your claims. Do not cite any cases or
statutes. If more than one claim is asserted, number each claim and write a short and
plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

South, Mastan Commun A Mosps tet
OctaearcEyde ’ Wg
a

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

Sundry Nywarch AL. 21¢ = @ Gam - 3m
monday Aprt'l 4. 201% @ Gam ~/0%am
Thursday hortl §. 201% 3pm, Tine / 201% Jem

Tune 10. 201€ Byam
C. What are the facts underlying your claim(s)? (For example: What happened to
you? Who did what? Was anyone else involved? Who else saw what happened?)

On March 47, aol’, Zhecame Adare Akrouah, ConveAAVO
Yat Lr heen Granarasso, m Sundsy March 16 listened ¥o
ny Cone sats and Jislened. 0 A Doctor; who WAas
gui a velephone keprrt of an oprratin post operatively
oa Pttients family | Ohy's revaletim alarmed me
and type? re ZL hnewvnst Vhs was (Meged and F
Suspected. Yet Vals wht A RIPAR yi vedi. She listened
on an Chethronre device Mut WAS hot known vo Anyone
ta Ye 00M :
On flr? l 2.2019 at Gam until 104m met with
Hany Galdén and kore khffintelle , who repre striled.
Aurel to (nt Js A rntm ber of the SUCH EPAics

Corrrvitle: «

 

 
: sipaurb92790 bi (779 *72.,
sroamnd. vA Sunasyy hg TAOS OLS ITY osseburn ce
Caan tC Droyrrvryen (WAS UL SFR UECTEN, wel! qeprleoy
agg uy Spear rd PP OW Lovared ren ra vepprnd
repay [parsed fo enepyoia Wi °F bro

Leadlopracesn fo seria Bip, TL PPM UOTE

Pease poor fir ten! prrvy pou lees hg

SYN ‘ sherry, Co Bus fo TAH GS zwro" azeherd ¥ (proud a4
Joon By LAStY V¢UVTS) ' papas Y/ a, Ul £79 , vy MPO
Bwryg 0 fyeeg peu svt7 Deorrves7g 31H KOU) “raurapoiia tiryp, Tn AG;
arbour pty bo caper blere

THA Ent SaSeD TONY POF burpop rw ye ors

wenn Bo pag "prasanty hou Povgh

rod end typ Wf “frm

x aag@ sarhydwa SOY) qoap or frsd I SLL LKOSVINADD

SKMDPALG CB) PUD

Lop SPY
saab dun oh yaafsy (OM hg regen

@70 ee gral nope} he posn SH" perry sap

OY harofy Ty ' vous rH) 7

fg Oy PIIGOS US uv Tey Pre

vy #79 broke "QMLLIO ® ap go pOL Low 1 hy (Unde styapohO
apg CtyposSONGD nuyayr, svepoqe ¢ MPTP! Isra¥fe Pwo TK £0

C dbypsonveg /rHr4//, mrsaperrnpe Sl¢p SV 1 ne Lured 9 ay ¥ Svar
wey, 79 G FOOT? SUM PAO ftps | PISITIS!P suca p1 OUI TOV PAP

(Aufay 27 0D 4) boiddesypsrn ep

frovny port grrp £050 Try Av pe bord dtproNn Sl SH
lenrg TH $2 hd’ra 0 way, pomays 7 Msp rap Fe FAS MTP 4?
TH

(rye JLISO -a9-Bhiy’?
AiNW8-ev- oS i'1| (IE6, (AY5)
L )
C. dy vhe ered of Yhe Go minude es" Whey Loth, Banked ma

? 3 Poteruy Faport @nd. Assuled. rHg. Zt rey jelonta ty wAS
Sve ceeted by Yhen , Ther) also assured ma, Pret hese

pat Le gators wart be. (a tenti gated (remedset ly, Kone
inter. Yo Pra ifort Saud Sore thing, gor Saal Sorath/ng and.

MH

Yoatis whidt Yhe Asazoetol Wants +

Tomy Anowt dg € , Yaase Alhega tens wert petit I epee
On cl. tt AAS cone to ny re cant Knowledge, Vhat desaite YArs S a

Muded Save Mente y engalogees has Con Antesd. in my
cheportrnond (; fc) by Sorea of Yass difendrats.

tn Apri! §, At a rasting with Na ry Colder, Pavtrice Kelley
and Moaniuatls. Zq08 CLO, Zi WAS PUlLuUsea ZB pA lheqat ons

Yhat Chey al/ Knew was falely weiter , alenscde by ee
And. unersaboritedl oy ong Ith.

COpirswns Sha fest Ace of Latolberti rn fo my keport of Agoril 2 2418.

bn Sune |, Aug Inanuetle Lgracie and. Carshine Shulmen, (resented
Corre. A Soma/ or se/plina helio , Approved tfby Many Galden
Yhat WAS Seley basedon atient Se aT sfeclore ySlurveys that vhey
Hrew tere Leridter, sth false language y pohareaatly Leneed by
me And linterabnated. by any, borbness .
This was tha Second. Act Of, Retablastinn, Ae Caper
Cel res, Celine avd. Ki tai U1 bakrras at SCH

 
TIL « CP) Ripe wo
OrrTure 40, ny Cu/ hights were vitlstel CPR GHS)
wwhin ZLuns Cerminaredl by Magy ott, which As

Appronidh of by Exchard Aferphg ¢ Hay Goflea

Ano Padriee Kelly, Leyprie. he Sack vbr [ty
post titr Aeh.rad twsep Whe nkeus of Aaybfh,

Apu'swns toe byfendrrto Yyred tet af, Metactliatiog

inuitlelim MHA apota trol ithebloeuee

erdecdro Yer |

Gn amendans hes elains, pam now hahdet, eeith. Nair.

oS Cc)
Lilgsev—- OS)7!

GBDAuS

If you sustained injuries related to the events alleged above, describe your injuries and
state what medical treatment, if any, you required and did or did not receive.

IV. Injuries

 

 

 

 

 

 

 

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not
cite any cases or statutes. If requesting money damages, include the amounts of any
actual damages and/or punitive damages claimed for the acts alleged. Explain the basis
for these claims.

 

Pameges Jor being AudtseSurves led
Demages. foc Fekybistrrn for Repnting 4 Crimg,
a Glony and MrPAAR USO lavrms
Damages for los af incdrne for beng FrReA.
Keporrta ne ‘9 COTIMLE, Cefony Arto AYR Vi MEAG INS
Sioa for > Defamubim ana. Atbe/ oy Vhe

Stages P enasng ny CATEET.

VI. Certification and Closing

 

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.
Case 2:18-cv-05171-JS-AYS Document56 Filed 06/03/20 Page of 42 Pagel 341
3" eZ ~tv SBS

(36) (ays)

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Afarch 22-, 2019
Signature of Plaintiff Aan 7 Tibet

Printed Name of Plain _-« W107 Fs Matn2-

A. For Parties Without an Attorney

 
